        IN THE UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

UNITED STATES OF AMERICA               :

vs.                                    : CRIMINAL NO: 20-0011-CG-N

LUIS AJIN-GONON                        :
 aka Luis Alin Ganon
                                       :
      Defendant.

                    ACCEPTANCE OF GUILTY PLEA
                    AND ADJUDICATION OF GUILT

      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 20) and without any objection having been filed by the

parties, the plea of guilty of the Defendant to Count 1 of the Indictment is now

accepted, and the Defendant is adjudged guilty of such offense.

      A sentencing hearing has been scheduled for March 11, 2020 at 10:30

a.m., under separate order. The United States Marshal is ORDERED to

produce the Defendant for said hearing.

      DONE and ORDERED this 6th day of March, 2020.

                       /s/ Callie V. S. Granade
                       SENIOR UNITED STATES DISTRICT JUDGE
